         Case 1:17-cr-00123-LAP Document 822 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                17 Cr. 123 (LAP)
    -versus-
                                                       ORDER
PEDRO OLIVO,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received counsel’s letters of May 4 and 5

(which shall be sealed because they contain personal health

information of Mr. Olivo).        The May 27, 2020 conference date

shall remain calendared, and counsel shall confer and inform the

Court by letter no later than May 25, 2020 of the MCC’s status.



SO ORDERED.



Dated:     May 5, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA
                                           Senior U.S. District Judge
